Gavin, C. J.
The record in this case was filed Nov. 30, 1894. The cause was submitted Jan. 12, 1895. No brief has been filed by appellant, save that which is styled a supersedeas brief. Appellee moves to dismiss for want of brief within sixty days of submission as required by Rule 19.
A supersedeas brief properly referring to the record and stating concisely some of the propositions relied upon for reversal, with an argument supporting the same, will be sufficient to prevent a dismissal under this rule. Louisville, etc., R. W. Co. v. Widman, *299 Ind. App. 190; Louisville, etc., R. W. Co. v. Grantham, 104 Ind. 353.
Filed December 13, 1895;
petition for rehearing overruled April 3, 1896.
The supersedeas brief in this case, however, contains neither argument nor authorities. It is merely a brief statement of the rulings of the court relied upon as erroneous. This falls far short of being such a brief as conforms to the requirements of the law. Island Coal Co. v. Clemmitt, 12 Ind. App. 206.
Appeal dismissed.